 
THIRD AMENDMENT TO EQUIPMENT LEASE AGREEMENT
 
This THIRD AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is dated
effective as of July 11, 2011, and is entered into by and between GK FINANCING,
LLC, a California limited liability company (“GKF”), and LEHIGH VALLEY HOSPITAL,
a not-for-profit Pennsylvania hospital corporation (“LVH”), with reference to
the following facts:
 
Recitals:
 
A.           GKF and LVH are parties to a certain Equipment Lease Agreement
dated May 28, 2003, as amended by (i) a certain First Amendment to Equipment
Lease Agreement dated November 29, 2006 (the “First Amendment”), and (ii) a
certain Second Amendment to Equipment Lease Agreement dated March 2, 2011 (the
“Second Amendment), pursuant to which LVH leases a Leksell Stereotactic Gamma
Unit from GKF.  Such Equipment Lease Agreement, as amended by the First
Amendment, the Second Amendment and this Third Amendment, is hereinafter
referred to as the “Lease.”
 
B.           The parties desire to further amend the Lease as set forth herein,
among other things, to amend (i) the date on which a portion of the Termination
Payment is due, and (ii) the date on which title to the Perfexion will transfer
to LVH.
 
NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Agreement:
 
1.           Defined Terms.  Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.
 
2.           Termination Payment.  Section 4.b of the Second Amendment is hereby
deleted in its entirety and replaced with the following:
 
“b.           On or before July 15, 2011, LVH shall pay to GKF the sum of Three
Million Dollars ($3,000,000) (the “Second Installment”); and”.
 
3.           Transfer of Title to the Perfexion.  The first sentence of Section
5 of the Second Amendment is hereby deleted in its entirety and replaced with
the following:
 
“Within ten (10) days after GKF’s receipt of the full amount of the Second
Installment, GKF shall execute and deliver to LVH a Bill of Sale in the form
attached hereto as Exhibit D, pursuant to which GKF shall transfer to LVH, all
of GKF’s right, title and interest in and to the Perfexion, free and clear of
all liens and encumbrances.”
 
4.           Security Interest in Perfexion.  In consideration of the transfer
by GKF to LVH of title to the Perfexion prior to payment in full of the
Termination Payment, LVH hereby grants to GKF a security interest in the
Perfexion (and any proceeds thereof) (the “Collateral”) to secure the prompt,
full and complete payment of the balance of the Termination Payment owed by LVH,
and GKF shall be authorized to perfect its security interest in the Collateral
by filing financing statements.  Upon full and complete payment of the
Termination Payment, such security interest shall be released, and GKF shall
execute and deliver any necessary instruments of title, release, reassignment
and delivery to release such security interest.  In the event of a default in
the payment in full of the Termination Payment that remains uncured for more
than thirty (30) days following written notice to LVH, GKF shall have any and
all rights, powers and remedies with respect to the Collateral as provided by
applicable laws or equity.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
5.           Coordination of the Perfexion Installation and De-Installation of
the Model C.  It is acknowledged that the Perfexion shall be installed at LVH’s
Cedar Crest campus in Allentown, PA (the “Cedar Crest Site”); however,
notwithstanding Section 7 of the Second Amendment, (a) the unloading,
de-installation and removal of the Model C (from LVH’s Muhlenberg campus in
Bethlehem, PA) and the Cobalt source loading and unloading from Perfexion and
the Model C, shall be done separately and not within a single episode by the
third party vendor; (b) GKF shall pay for the additional costs for such third
party vendor (i.e., loader) related to such separate episodes; and (c) GKF shall
pay for storing and warehousing the Perfexion until December 31, 2011, or the
date on which the Perfexion is delivered to the Cedar Crest Site, whichever
occurs earlier.  It is acknowledged that GKF shall have no responsibility at any
time to procure and/or maintain any loss or damage insurance for the Perfexion,
and that Elekta will be responsible for procuring and maintaining such insurance
until such time as the Perfexion is installed at the Cedar Crest Site.
 
6.           Obligations Following the Unloading, De-installation and Removal of
the Model C.  Following the unloading, de-installation and removal of the Model
C located at LVH, neither party shall have any further obligations under the
Lease, other than (a) LVH’s obligation to pay the Termination Payment to GKF;
and (b) subject to Section 8.a of the Second Amendment, the parties’ respective
obligations which arose under the Lease prior to such unloading, de-installation
and removal of the Model C, including, without limitation, LVH’s obligation to
pay Lease Payments to GKF for those Procedures performed prior to the Transition
Period Commencement Date.
 
7.           Full Force and Effect.  Except as amended by this Amendment, all of
the terms and provisions of the Lease shall remain in full force and effect.  To
the extent any of the terms of the Lease conflict with the terms of this
Amendment, the terms and provisions of this Amendment shall prevail and control.
 
8.           Miscellaneous.  This Amendment may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which counterparts shall together constitute the same
instrument.  The captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Amendment.  This
Amendment together with the Exhibits attached hereto constitutes the full and
complete agreement and understanding between the parties hereto concerning the
subject matter hereof and shall supersede any and all prior written and oral
agreements with regard to such subject matter.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.
 
GKF:
   
LVH:
           
GK FINANCING, LLC
 
LEHIGH VALLEY HOSPITAL
         
By:
/s/ Ernest A. Bates, M.D.
 
By:
/s/ Ronald W. Swinfard, M.D.
 
Ernest A. Bates, M.D.
   
Ronald W. Swinfard, MD
 
Policy Committee Member
   
President and CEO

 
 
- 2 -

--------------------------------------------------------------------------------

 
 